DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Particularly, Claims 1 and 10 recite “monitoring movement data…”; “conducting gesture solving…”; “determining whether a head gesture of the user…” ; and “sending a reminder to the user…”; These limitations, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitations in the mind. The addition of the “microprocessor” of Claim 10 for executing the clamed functions is a process that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a microprocessor,” nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, and/or performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application.  In particular, Claim 1 only recites one additional element – an inertial sensor for monitoring movement data of the 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of an inertial sensor for gathering motion data is mere data gathering and insignificant extra-solution activity. Additionally, inertial sensors are well-understood, routine and conventional activity in the art, as evidenced by Liu (CN 1050433823). Lastly, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Regarding the dependent claims, the Examiner notes the additional elements of “smart glasses”, “spectacle frame”, “spectacle legs”, “accelerometer”, “gyroscope”, “ultraviolet sensor”, “linear motor”, “bluetooth communication module” which do not amount to “significantly more” because they are well-known, routine, and/or conventional as evidenced by Liu (CN 105043383), pages 4-8.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "correct gesture/incorrect gesture" in claims 1, 5-6, 9-10, 14 are relative terms which renders the claim indefinite.  The term "correct gesture/ incorrect gesture" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The examiner takes the position in view of the relative nature of the term correct, incorrect…the roll, pitch and yaw of a user’s present state are monitored (par. [0053]) and the system can determine if they match a normal baseline profile, i.e. “correct gesture”, or if they deviate from the baseline state thus indicating an abnormal or “incorrect gesture”.
Claims 2-4, 7, 8, 11-13 and 15-17 are rejected as being dependent upon indefinite claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9-14, 17 is/are rejected under 35 U.S.C. 102(a(1)) as being anticipated by Sales (US 20160066847)
Regarding claim 1, Sales discloses a method for monitoring a user gesture (paragraph 0012), wherein the method comprises the steps of:
providing an inertial sensor (gyroscopes, accelerometers) (paragraph 0013, 0035) in a wearable device (156, 400), the wearable device being located on the head of a user when being worn (Fig 4) (wherein the examiner notes eyeglasses are worn on the head) (Fig 1, 4) (paragraph 0022); 
monitoring movement data of the head of the user in real time (paragraph 0049), by using the inertial sensor, when the user is wearing the wearable device (paragraph 0037, 0044-0045); 
conducting gesture solving by using the movement data to obtain gesture data of the head of the user (current posture/ current head position) (paragraph 0044-0045, 0052); and
determining whether a head gesture of the user is a correct gesture (current posture/ current head position) according to the gesture data and a preset strategy (normal posture/ normal head position) (paragraphs 0038-0042, 0052-0053, 0058, 0061-0063); and 
sending a reminder to the user when the head gesture of the user is an incorrect gesture (paragraph 0065-0068, 0070). 
The examiner notes the terms “when” create a condition that must be satisfied. If the condition is not satisfied, then the claim is not required to be taught. The examiner suggests amending the claims to avoid conditional statements. 
Regarding claim 2, Sales discloses wherein the wearable device is smart glasses; and the smart glasses comprise a spectacle frame (410) and spectacle legs  (421/414) that are detachably connected to the spectacle frame (paragraph 0078), and the inertial sensor and a microprocessor are provided in the spectacle legs (paragraph 0080) (Fig 4).
Regarding claim 3, Sales discloses wherein the inertial sensor comprises an accelerometer (paragraph 0013, 0035); the step of monitoring movement data of the head of the user in real time by using the inertial sensor comprises: measuring accelerations of the head of the user in x, y and z axis directions by using the accelerometer (paragraphs 0042, 0044, 0053, 0054, 0058, 0063); and the step of conducting gesture solving by using the movement data to obtain gesture data of the head of the user comprises: conducting gesture solving by using the accelerations of the head of the user in the x, y and z axis directions to obtain a pitch angle and a roll angle of the head of the user, and using the pitch angle and the roll angle as the gesture data of the head of the user (paragraphs 0042, 0044, 0053, 0054, 0058, 0063); wherein the x, y and z axes constitute a body coordinate system of the head of the user which varies along with movement of the head of the user, and in which the center of the head of the user is the origin of coordinates, the forward direction of the user’s line of sight is the positive direction of the x axis, and the direction that points to a center of the head top of the user is the positive direction of the z axis, and the y axis together with the x axis and the z axis constitute a right-handed coordinate system (paragraphs 0042, 0044, 0053, 0054, 0058, 0063).

Regarding claim 5, Sales discloses wherein the step of determining whether a head gesture of the user is a correct gesture according to the gesture data and a preset strategy comprises the steps of: presetting a balance threshold range; calculating a balance numerical value that indicates a balance degree of the movement of the head of the user according to the gesture data; and judging whether the balance numerical value exceeds the balance threshold range, and if yes, determining that the head gesture of the user is an incorrect gesture (paragraph 0039, 0042, 0061-0062, 0086). The terms “and if yes” are conditional to a condition being satisfied. If the condition is not satisfied, then the claim is not required to be taught. 
Regarding claim 9, Sales discloses wherein the step of determining whether a head gesture of the user is a correct gesture according to the gesture data and a preset strategy comprises: presetting a gesture data threshold range; judging whether the gesture data exceed the gesture data threshold range (paragraph 0086), and if yes, the head gesture of the user The terms “and if yes” are conditional to a condition being satisfied. If the condition is not satisfied, then the claim is not required to be taught.
Regarding claim 10, Sales discloses a wearable device, wherein the wearable device being located on the head of a user when being worn (Fig 1 and 4), and comprises an inertial sensor and a microprocessor (paragraph 0013, 0035, 0081-0082); 
the inertial sensor (paragraph 0081) is for monitoring movement data of the head of the user in real time (paragraph 0049) when the user is wearing the wearable device (paragraph 0037, 0044-0045); and 
the microprocessor (paragraph 0082) is connected to the inertial sensor (paragraph 0081), and is for conducting gesture solving by using the movement data to obtain gesture data of the head of the user (current posture/ current head position) (paragraph 0044-0045, 0052), 
determining whether a head gesture of the user (current posture/ current head position) is a correct gesture according to the gesture data and a preset strategy (normal posture/ normal head position) (paragraphs 0038-0042, 0052-0053, 0058, 0061-0063), and is controlled to send a reminder to the user when it is determined that the head gesture of the user is an incorrect gesture (paragraph 0065-0068, 0070).
Regarding claim 11, Sales discloses wherein the wearable device is smart glasses; and the smart glasses comprise a spectacle frame (410) and spectacle legs  (421/414) that are detachably connected to the spectacle frame (paragraph 0078), and the inertial sensor and a microprocessor are provided in the spectacle legs (paragraph 0080) (Fig 4).
Or, the inertial sensor comprises an accelerometer and a gyroscope; the microprocessor is connected to the accelerometer and the gyroscope respectively; the accelerometer is for measuring accelerations of the head of the user in x, y and z axis directions; the gyroscope is for measuring rotational angular velocities of the head of the user in the x, y and z axis directions; the microprocessor is for conducting gesture solving by using the accelerations of the head of the user in the x, y and z axis directions and the rotational angular velocities of the head of the user in the x, y and z axis directions, to obtain a pitch angle and a roll angle of the head of the user, and using the pitch angle and the roll angle as the gesture data of the head of the user; wherein the x, y and z axes constitute a body coordinate system of the head of the user which varies along with movement of the head of the user, and in which the center of the head of the user is the origin of coordinates, the forward direction of the user’s line of sight is the positive direction of the x axis, and the direction that points to a center of the head top of the user is the positive direction of the z axis, and the y axis together with the x axis and the z axis constitute a right-handed coordinate system. The use of “or” recites an alternative method step and is not required to be rejected if the alternative is rejected.

Regarding claim 14, Sales discloses wherein the microprocessor is for presetting a balance threshold range; calculating a balance numerical value that indicates a balance degree of the movement of the head of the user according to the gesture data; and judging whether the balance numerical value exceeds the balance threshold range, and if yes, determining that the head gesture of the user is an incorrect gesture (paragraph 0039, 0042, 0061-0062, 0086), or the microprocessor is for presetting a gesture data threshold range; judging whether the gesture data exceed the gesture data threshold range, and if yes, the head gesture of the user 1s determined as inappropriate; and determining that the head gesture of the user is an incorrect gesture if the inappropriate head gesture of the user maintains beyond a preset duration range. The use of “or” recites an alternative and is not required to be rejected if the alternative is rejected.  The terms “and if yes” are conditional to a condition being satisfied. If the condition is not satisfied, then the claim is not required to be taught.
Regarding claim 17, Sales discloses wherein a linear motor and/or a Bluetooth communication module (paragraph 0081) are/is further provided in the spectacle legs (paragraph 0081); the microprocessor is connected to the linear motor, and is for sending a reminder to the user by vibration of the linear motor; and the microprocessor is connected to the Bluetooth communication module, and is for connecting to another mobile terminal by using the Bluetooth communication module, and pushing a reminder message to the another mobile terminal (paragraph 0081-0082).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention
Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sales (US 2016006847) in view of Howell (CN 1700059 A)
Regarding claim 7 and 16, Sales is silent regarding wherein an ultraviolet sensor is further provided in the spectacle legs, and the ultraviolet sensor is for monitoring environmental ultraviolet intensity to obtain ultraviolet intensity data; and the microprocessor is further connected to the ultraviolet sensor, and is for presetting an ultraviolet radiation threshold, and sending a second reminder to the user when the ultraviolet intensity data exceed the ultraviolet radiation threshold. Howell teaches wherein an ultraviolet sensor (116) is further provided in the spectacle legs (108) (“mirror leg 108 with inner groovy 110 comprises the opening 120 that is used to accommodate the opening 118 of solar cell 114 and is used to accommodate ultraviolet detector 116), and the ultraviolet sensor is for monitoring environmental ultraviolet intensity to obtain ultraviolet intensity data (“…used to provide the indication of ultraviolet radiation”); and the microprocessor is further connected to the ultraviolet sensor, and is for presetting an ultraviolet radiation threshold (paragraph 2-3, 6-7) (page 11), and sending a second reminder to the user when the ultraviolet intensity data exceed the ultraviolet radiation threshold (paragraph 4) (page 11). Therefore, it would have obvious at the effective filing date of the invention to modify Sales’ eyeglasses which contain a plurality of sensors including temperature sensor to include the ultraviolet sensor of Howell’s eyeglasses for the purpose of allowing for detecting further characteristics of the user’s surrounding environment inclusive of radiation to prevent cataract formation and daylight retinitis in an all-inclusive convenient wearable device. 
Examiner’s Note
The Examiner notes claims 6, 8, and 15 have features not disclosed in the prior art and therefore are not currently rejected with respect to the prior art of record but they currently do not stand in condition for allowance due to the outstanding 101 and 112 rejections
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASMEEN S WARSI whose telephone number is (571)272-9942. The examiner can normally be reached Monday-Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YASMEEN S WARSI/Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792